PER CURIAM.
While in form this is an application by Ralph C. Harrison, presiding justice of the district court of appeal for the first judicial district, for a writ of mandate to the controller, requiring him to draw his warrant upon the state treasury in favor of the petitioner for the sum of $666.66, in effect it is an effort by all of the justices of the district courts of appeal to have determined the amount of salary which they are entitled to draw. This tribunal is the only tribunal under the law to which they can appeal for the determination of this question. The statute under which it is contended that they are entitled to their salary reads as follows: “The annual salary of each justice of the supreme court is $8,000, and the annual salary of each justice of the several district courts of appeal is $7,000”: Stats. 1905, p. 224, c. 249. This statute is an amendment to the earlier provision of the law which declared: ‘ ‘ The' annual salary of each justice of the supreme court is $6,000 a year.” Our conviction is absolutely fixed that the amendment above quoted has no application to any justice of this supreme court now in office, during the term for which he has been elected, and that the salary of each of such justices is, and must continue to be, in the absence of a constitutional amendment, during his term of office, the sum of $6,000 a year. With this expression of our conviction upon this subject, in view of the fact that this is the only tribunal to which the district courts of appeal can turn, we believe an alternative writ should be granted for the hearing and determination of such, other questions as may be presented.
Let the alternative writ issue as prayed for, returnable before this court on Monday, September 4, 1905, at 10 o’clock A. M.